Citation Nr: 9925676	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  97-30820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for traumatic arthritis of 
the left hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1972, and from March 1980 to August 1994.

During the course of a Regional Office (RO) hearing in 
September 1997, the veteran withdrew from consideration the 
issue of entitlement to service connection for post-traumatic 
stress disorder.  Moreover, in a rating decision of March 
1998, the RO granted service connection for obstructive 
airway disease.  Accordingly, those issues, which were 
formerly on appeal, are no longer before the Board of 
Veterans' Appeals (Board).


REMAND

Currently of record is a VA Form 9, Appeal to Board of 
Veterans' Appeals, dated in March 1997.  On the VA Form 9, 
the veteran checked boxes indicating that he wished to have a 
hearing before a member of the Board at the RO located in St. 
Petersburg, Florida.  On a VA Form 9dated May 9, 1997, the 
veteran again declared that he wished a hearing before a 
member of the Board-on this occasion at the Cheyenne RO.  
Although the appellant was afforded a hearing before a 
Hearing Officer at the RO (in Cheyenne, Wyoming, where he had 
recently moved) in September 1997, it does not appear from 
the record that he has been afforded a hearing before a Board 
member, and his request for such a hearing has not been 
withdrawn.  

In accordance with the statutory duty to assist the appellant 
in the development of evidence pertinent to his claim, the 
case is REMANDED for the following action:

The RO should take appropriate action to 
schedule the appellant for a hearing at 
the Cheyenne, Wyoming RO before a member 
of the Board.  A copy of the notice to 
the appellant of the scheduling of the 
hearing should be placed in the record.


Thereafter, the case should be returned to the Board for 
appellate consideration.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  The appellant 
need take no action until he is so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


